DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 5, 11, 15, 29-31, 34, 43, 50, 117, 118, 120, 124, 126, 134, 135 and 143 are pending in the instant invention.  According to the Amendments to the Claims, filed July 31, 2020, claims 3, 5, 11, 15, 29-31, 34, 43, 50, 117, 118, 120, 124 and 126 were amended and claims 4, 6-10, 12-14, 16-28, 32, 33, 35-42, 44-49, 51-116, 119, 121-123, 125, 127-133 and 136-142 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/061135, filed November 14, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/586,137, filed November 14, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in  the reply filed on July 8, 2022, is acknowledged: a) Group I - claims 1-3, 5, 11, 15, 29-31, 34 and 43; and b) substituted imidazopyrimidine of formula (I) - p. 125, Analog 1, FRF-02-144-1, shown to the right below, and hereafter referred to as N-(2-methyl-5-(6-methylimidazo[1,2-a]pyrimidin-2-yl)phenyl)-2-phenylbutanamide, where a = 1; b = 0; RA = -CH3; R1 = -CH3; and R1A = -CH(CH2CH3)-phenyl.  Claims 1, 2, 5, 15, 30, 31, 34 and 43 read on the elected species.  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Next, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 50, 117, 118, 120, 124, 126, 134, 135 and 143 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-3, 5, 11, 15, 29-31, 34 and 43 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A composition comprising an antigen and a compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is hydrogen, halogen, C1-6 alkyl, N(Ra1)2, or ORa;

	R1A is (alkylene)phenyl, phenyl, or 6-membered heteroaryl;

	wherein the alkylene portion of the (alkylene)phenyl is optionally substituted with one or more independently selected ORa substituents;

	wherein the phenyl portion of the (alkylene)phenyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkenyl, alkynyl, C(O)Ra, C(O)N(Ra1)2, C(O)ORa, N(Ra1)2, ORa, SRa, carbocyclyl, heterocyclyl, aryl, and heteroaryl; and

	wherein the phenyl or 6-membered heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, cyano, nitro, alkyl, haloalkyl, alkenyl, alkynyl, C(O)Ra, C(O)N(Ra1)2, C(O)ORa, N(Ra1)2, ORa, SRa, carbocyclyl, heterocyclyl, aryl, and heteroaryl;

	each RA is independently halogen, cyano, nitro, alkyl, alkenyl, alkynyl, C(O)Ra, C(O)N(Ra1)2, C(O)ORa, N(Ra1)2, ORa, SRa, carbocyclyl, heterocyclyl, aryl, or heteroaryl;
	each RB is independently halogen, cyano, nitro, alkyl, alkenyl, alkynyl, C(O)Ra, C(O)N(Ra1)2, C(O)ORa, N(Ra1)2, ORa, SRa, carbocyclyl, heterocyclyl, aryl, or heteroaryl;
	each Ra is independently hydrogen, alkyl, alkenyl, alkynyl, acyl, carbocyclyl, heterocyclyl, aryl, or heteroaryl;

	each Ra1 is independently hydrogen, alkyl, alkenyl, alkynyl, acyl, carbocyclyl, heterocyclyl, aryl, or heteroaryl; or
	any two Ra1, together with the nitrogen atom to which they are attached, independently form a heterocyclyl or heteroaryl;

	a is 0, 1, 2, or 3; and
	b is 0, 1, 2, or 3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The composition of claim 1, wherein the antigen is a protein or polypeptide.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The composition of claim 1, wherein the antigen is a nucleic acid encoding a protein or a polypeptide.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 29 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The composition of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (FRF-02-103), 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (037),

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (37.16), 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (37.17),
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (37.33), and 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (37.37),
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 30 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The composition of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, and 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 31 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The composition of claim 1, wherein the compound of Formula (I) is conjugated to the antigen.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 34 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
34.	The composition of claim 1, wherein the composition is a vaccine composition.

144.	The composition of claim 34, wherein the compound of Formula (I) is an adjuvant.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 43 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The composition of claim 1, wherein the compound of Formula (I) is lipidated.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Compositions comprising an antigen and a substituted imidazopyrimidine

	Claims 1-3, 5, 11, 15, 31, 34 and 43 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is of Formula (I), does not reasonably provide enablement for compositions comprising an antigen and a substituted imidazo-pyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I), as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use compositions comprising an antigen and a substituted imidazo-pyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:
(a)	Breadth of the claims - the breadth of the claims includes compositions comprising an antigen and a substituted imidazopyrimidine;

(b)	Nature of the invention - the nature of the invention is evaluation of compositions comprising an antigen and a substituted imidazopyrimidine and the pharmacokinetic behavior of these substances as immune activators;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 19/099578 provides a synthesis of the instantly recited compositions comprising an antigen and a substituted imidazopyrimidine {Levy, et al. WO 19/099578, 2019};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s compositions comprising an antigen and a substituted imidazo-pyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;


(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1, on page 123 of the instant specification, and Levy, et al. in WO 19/099578, whether the instantly recited compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazo-pyrimidine is not of Formula (I), are enabled.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is of Formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I).  The specification lacks working examples of compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, or a composition thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazopyrimidine is not of Formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a composition comprising an antigen and a substituted imidazopyrimidine of the Formula (I), such as 2-(5-(methylsulfinyl)-pyrimidin-2-yl)imidazo[1,2-a]pyrimidine, shown to the left above, is either synthetically feasible or possesses utility as an immune activator.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using compositions comprising an antigen and a substituted imidazopyrimidine, wherein the substituted imidazo-pyrimidine is not of Formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-3, 5, 11, 15, 31, 34 and 43 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, substituted, in claim 15, with regard to R1, R1A, RA, RB, Ra, Ra1, and/or two Ra1, respectively, is a relative term which renders the claim indefinite.  The term, substituted, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 15 and 16, uses open language, such as include, but are not limited to, to define the term, substituent, using a boiler plate list of functional groups, such as halogen, CN, etc., and further discloses that the substituents themselves may be further substituted; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the compositions comprising an antigen and a substituted imidazo-pyrimidine of the Formula (I) have been rendered indefinite by the use of the term, substituted, with regard to R1, R1A, RA, RB, Ra, Ra1, and/or two Ra1, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that the phrase, nitrogen protecting group, in claim 15, with regard to Ra and/or Ra1, respectively, is a relative term which renders the claim indefinite.  The phrase, nitrogen protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 49-52, uses open language, such as include, but are not limited to, to define the phrase, nitrogen protecting group, using a boiler plate list of functional groups, such as C(=O)ORaa, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the compositions comprising an antigen and a substituted imidazopyrimidine of the Formula (I) have been rendered indefinite by the use of the phrase, nitrogen protecting group, with regard to Ra and/or Ra1, respectively.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Likewise, the inventor or joint inventor should further note that the phrase, oxygen protecting group, in claim 15, with respect to Ra, is a relative term which renders the claim indefinite.  The phrase, oxygen protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 52 and 53, uses open language, such as include, but are not limited to, to define the phrase, oxygen protecting group, using a boiler plate list of functional groups, such as methyl, methoxylmethyl, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the compositions comprising an antigen and a substituted imidazopyrimidine of the Formula (I) have been rendered indefinite by the use of the phrase, oxygen protecting group, with respect to Ra.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, sulfur protecting group, in claim 15, with respect to Ra, is a relative term which renders the claim indefinite.  The phrase, sulfur protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 53, uses open language, such as include, but are not limited to, to define the phrase, oxygen protecting group, using a boiler plate list of functional groups, such as Raa, N(Rbb)2, etc.; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the compositions comprising an antigen and a substituted imidazopyrimidine of the Formula (I) have been rendered indefinite by the use of the phrase, sulfur protecting group, with respect to Ra.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 2 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, …wherein the antigen comprises a protein or polypeptide…, in lines 1-2 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, …wherein the antigen comprises a nucleic acid encoding a protein or a polypeptide…, in lines 1-2 of the claim.
	Moreover, the inventor or joint inventor should further note that [A] Markush group must be definite and complete as to its membership.  A Markush group is indefinite, and claims are rejected, where the Markush group is defined as comprising.  {See Ex parte Morrell, 100 USPQ 317 (Bd. Pat. App. & Int. 1953)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624